Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, filed 2/1/2021, with respect to the rejection(s) of claim(s) 1-3, 8, 9, 13, 15-19, 23 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Girardot et al. (2017/0349342).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8, 9, 13, 15-19, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (20130068649) in view of Girardot et al. (2017/0349342).
With regard to claims 1-3, 8, 9, 13, 15-19, Chen teach an apparatus capable of detecting a presence or absence of an analyte in a liquid sample [0001] comprising a collection chamber (202) comprising an opening capable of collecting a liquid sample and a cover (204)comprising an edge with an outer surface; a cup body with an outer edge in which the collection chamber is located capable of covering the opening of the collection chamber; wherein the apparatus further comprises a prompting device capable of prompting if the cover is covered to a specific location (Abstract) comprising a first element (elastic protrusion (212)),  second element (216.1), and third element (216.2)(there are three (216) (Figure 2c) wherein at least one element vibrates to produce a sound [0014]. Chen et al. further teach their first element is located in a chamber (on outer surface edge and within a chamber is interpreted as the space created between ledge and the side of the collection chamber itself (Figure 2a), a second end of the first element is suspended, and a portion of the first element is exposed from the 
Chen et al. does not teach that their first element is located on the cover and that their second and third elements are located on the cup body/skirt.
However, swapping the places of the first and (second and third) elements would have been obvious to one having ordinary skill in the art at the time the invention was made considering their association and function is the same, it’s only the reverse connection being performed.  It has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed rearrangement would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.  Therefore, it would have been obvious to connect the first element on the lid and the 2nd and 3rd elements to the body, instead of the opposite orientation to a person of ordinary skill in the art at the time the invention was made.
With regard to claim 1, Chen et al. does not teach wherein the chamber is protruding outwardly from the outer surface of the cover edge.
Girardot et al. teaches a capping system for a container wherein an outer gap (i.e. the chamber)((464)(465) protrudes outwardly from the outer surface of the cover edge (Figures 7 and 8).  Giradot et al. also teach an inner surface with a thread (462) there on that works in conjunction with the thread of the outer edge of the opening.[0063]
It would have been obvious to a person of skill in the art at the time the invention was made to have included a chamber like arrangement within the outer edge of the cover as taught by Girardot et al. within the device of Chen et al. for the expected benefit of providing an improved squeezable closure that is secure while providing a reduced footprint as encouraged to do so by Girardot et al. [0004].

With regard to claim 5, Chen teach the first element is located in/on the cover (216) Figure 2c and the second element is located on/in the collection chamber (212)(Figure 2b).
With regard to claim 14, Chen teach the first element is elastic (i.e., in that the rigid feature (212) moves past these physically moveable features (216) (Figures 2a-2d).
With regard to claim 17, Chen teaches multiple second and third elements but not multiple of each of the 3 elements.
With regard to claim 17, addition of elements for use to increase the resistance or volume of the audible alert caused when they all inflect against one another would have been obvious to one having ordinary skill in the art at the time the invention was made.  Furthermore, such a redundancy would be obvious to preserve the wear on all elements and insure a vibration is made.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With regard to claim 23, Chen teach their container is capable of carrying urine [0036].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.